                                                                    Copy mailed by chambers 10-21-19 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
SHEILA DAVALLOO,                                              :
                           Petitioner,                        :
                                                              :   MEMORANDUM OPINION
v.                                                            :   AND ORDER
                                                              :
SABINA KAPLAN, Superintendent, Bedford                        :   16 CV 9342 (VB)
Hills Correctional Facility,                                  :
                           Respondent.                        :
--------------------------------------------------------------x

Briccetti, J.:

        On November 24, 2016, petitioner filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. (Doc. #1). On December 20, 2017, Magistrate Judge Paul E. Davison issued

a Report and Recommendation (“R&R”) recommending the Court grant respondent’s motion to

dismiss the habeas petition as untimely. (Doc. #21). On July 5, 2018, the Court did so over

petitioner’s objections. The Second Circuit subsequently dismissed petitioner’s appeal (Doc.

#31), and the Supreme Court declined to issue petitioner a writ of certiorari.

        On March 5, 2019, petitioner moved for relief from final judgment pursuant to Fed. R.

Civ. P. 60(b). (Docs. ##32, 33).

        For the following reasons, petitioner’s motion is DENIED.

                                                DISCUSSION

        Rule 60(b) enumerates grounds for relief from a final judgment, order, or proceeding.

“[R]elief under Rule 60(b) is available with respect to a previous habeas proceeding only when

the Rule 60(b) motion attacks the integrity of the habeas proceeding and not the underlying

criminal conviction.” Harris v. United States, 367 F.3d 74, 77 (2d Cir. 2004). A motion that

“seeks to add a new ground for relief” or “attacks the federal court’s previous resolution of a




                                                         1
claim on the merits” must be raised in a successive habeas petition. Gonzalez v. Crosby, 545

U.S. 524, 532 (2005) (emphasis in original).

       [A] Rule 60(b) motion that attacks the underlying conviction presents a district
       court with two procedural options: (i) the court may treat the Rule 60(b) motion as
       a second or successive habeas petition, in which case it should be transferred to [the
       Second Circuit] for possible certification, or (ii) the court may simply deny the
       portion of the motion attacking the underlying conviction as beyond the scope of
       Rule 60(b).

Harris v. United States, 367 F.3d at 77 (internal quotations omitted and emphasis removed).

       Petitioner’s Rule 60(b) motion does not challenge the integrity of her habeas proceeding.

Rather, petitioner brings a new claim for relief. Specifically, petitioner, relying on Martinez v.

Ryan, 566 U.S. 1 (2012), argues she lacked a meaningful opportunity to litigate constitutional

challenges to her conviction because of the piecemeal review of her ineffective assistance of

counsel claims in different forums. “Given the opportunity to raise these issues earlier,”

petitioner cannot now “add a new ground for relief and use Rule 60(b) to circumvent the

requirements of the AEDPA.” United States v. Spigelman, 2017 WL 2275022, at *4 (S.D.N.Y.

May 24, 2017) (internal quotation omitted). 1

       To the extent petitioner argues her motion is based on a “new rule of constitutional law,”

28 U.S.C. § 2244, Martinez v. Ryan was decided in 2012, long before petitioner filed her habeas

petition in 2016. Moreover, petitioner has not cited any progeny of Martinez v. Ryan decided

since her habeas petition that would constitute a new rule of constitutional law.

       Accordingly, petitioner’s motion is beyond the scope of Rule 60(b).




1
       Petitioner will be provided with copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                 2
                                             CONCLUSION

       Petitioner’s motion for relief from final judgment is DENIED.

       The Clerk is instructed to terminate the motion. (Docs. ##32, 33).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith; therefore, in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: October 18, 2019
       White Plains, NY                       SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 3
